EXHIBIT 10.1
 
 
AMENDED AND RESTATED
INVESTMENT AGREEMENT
Dated as of April 22, 2011
by and among
CUMULUS MEDIA INC.
and
THE INVESTORS PARTY HERETO
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
  DEFINITIONS     2  
1.1
  Definitions     2  
ARTICLE II
  PURCHASE; INVESTMENT CLOSING     5  
2.1
  Purchase     5  
2.2
  Crestview Investor Warrants     6  
2.3
  Investment Closing     7  
2.4
  Parent Deliveries     7  
2.5
  Investor Deliveries     8  
2.6
  Independent Nature of Investors’ Obligations and Rights     9  
ARTICLE III
  REPRESENTATIONS AND WARRANTIES     9  
3.1
  Representations and Warranties of Parent     9  
3.2
  Representations and Warranties of the Investors     10  
ARTICLE IV
  COVENANTS     11  
4.1
  Conduct of Business Prior to the Investment Closing     11  
4.2
  Parent Forbearances     12  
4.3
  Regulatory Matters; Third Party Consents     12  
4.4
  Access to Information     14  
4.5
  Advice of Changes     15  
ARTICLE V
  ADDITIONAL AGREEMENTS     15  
5.1
  Cumulus Media Partners     15  
5.2
  Certain Transactions     16  
5.3
  Nasdaq Stock Market Listing     16  
5.4
  Monitoring Fee     16  
5.5
  Registration Rights Agreement     16  
5.6
  Stockholders Agreement     16  
5.7
  Shareholder Rights Plan     16  
5.8
  Employee Incentive Plan     16  
5.9
  Debt Commitments     16  
5.10
  Actions under this Agreement and the Merger Agreement     18  
5.11
  Withdrawing Investor     18  

i



--------------------------------------------------------------------------------



 



                      Page  
5.12
  Contribution With Respect to Sponsor Guarantees     19  
5.13
  Cross Indemnification     19  
5.14
  Notice of Closing     21  
5.15
  Macquarie Investor Syndication     21  
5.16
  UBS Investor Syndication     23  
5.17
  Termination Fee     25  
ARTICLE VI
  INVESTMENT CLOSING CONDITIONS     25  
6.1
  Conditions of Each Party to Investment Closing     25  
6.2
  Conditions of Parent to Investment Closing     26  
6.3
  Conditions of Each Investor to the Investment Closing     26  
ARTICLE VII
  TERMINATION     27  
7.1
  Termination     27  
7.2
  Effects of Termination     28  
ARTICLE VIII
  MISCELLANEOUS     28  
8.1
  Survival of Representations, Warranties and Covenants; Indemnification     28
 
8.2
  Expenses     29  
8.3
  Post-Closing Third-Party Claims     29  
8.4
  Notices     29  
8.5
  Counterparts     30  
8.6
  Entire Agreement     30  
8.7
  Governing Law     30  
8.8
  Jurisdiction     30  
8.9
  Publicity     32  
8.10
  Assignment     32  
8.11
  Remedies     32  
8.12
  Amendment     34  
8.13
  Waivers     34  
8.14
  No Duty to Other Investors     34  
8.15
  Severability     35  
8.16
  Interpretation     35  
8.17
  Rules of Construction     36  

ii



--------------------------------------------------------------------------------



 



EXHIBITS, ANNEXES AND SCHEDULES

      EXHIBITS    
Exhibit A:
  Class B Warrant Term Sheet
Exhibit B:
  Class A Warrant Term Sheet
Exhibit C:
  Registration Rights Agreement Term Sheet
Exhibit D:
  Stockholders Agreement Term Sheet
Exhibit E:
  Terms of Parent Straight Preferred
Exhibit F:
  Form of Monitoring Fee Agreement
Exhibit G:
  Shareholder Rights Plan Term Sheet
Exhibit H:
  Employee Incentive Plan Term Sheet
Exhibit I:
  Parent Series C Convertible Preferred Stock Terms
Exhibit J:
  Letter Agreement by and among the Crestview Investor, Parent and certain of
the Parent Significant Stockholders

      ANNEXES    
Annex A:
  Crestview Funds
Annex B:
  Investor Investment Amounts

 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          Term   Section
6.13(d) Expenses
    5.12  
Actual Investment Amount
    2.1 (a)
Agreement
  Preamble
Aliens
    1.1 (r)
Beneficial Ownership
    1.1 (a)
Beneficially Own
    1.1 (a)
Blackstone Group
    1.1 (b)
BOA Stockholders
    1.1 (c)
Cadet Portion
    1.1 (d)
Cadet Signing Date
  Recitals
Claims
    8.3  
Class A Warrants
  Recitals
Class B Warrants
  Recitals
Class B Warrant Shares
  Recitals
Communications Act
    1.1 (e)
Continuing Investor
    5.11  
Crestview Equity Commitment Letter
    3.2 (d)
Crestview Funds
  Recitals
Crestview Indemnifiable Losses
    5.13 (a)
Crestview Investment Commitment
    3.2 (d)
Crestview Investor
  Preamble
Dickey Stockholder Group
    1.1 (f)
Exchange Agreement
    5.1  
Failing Investor
    5.10  
FCC
    1.1 (g)
FCC Applications
    1.1 (h)
FCC Regulations
    1.1 (i)
Funding Investor
    5.10  
Initial Order
    1.1 (j)
Investment Amount
    1.1 (k)
Investment Closing
    2.3  
Investment Closing Date
    2.3  
Investment HSR Clearance
    1.1 (l)
Investment Percentage
    1.1 (m)
Investment Transactions
  Recitals
Investor Liability Cap
    8.11 (c)
Investor Party
    1.1 (n)
Investor Warrants
    1.1 (o)
Investors
  Preamble
Issued Securities
  Recitals
Losses
    8.1 (b)
Macquarie Capital
    5.15  
Macquarie Equity Commitment Fee
    1.1 (p)

 



--------------------------------------------------------------------------------



 



          Term   Section
Macquarie Indemnifiable Losses
    5.13 (b)
Macquarie Investor
  Preamble
Macquarie Investor Syndication
    5.15  
Macquarie Syndication Fee
    1.1 (q)
Merger Agreement
  Recitals
Merger Closing Conditions
    5.10  
Monitoring Agreement
    5.4  
New Incentive Plan
    5.8  
Non-U.S. Person
    1.1 (r)
Offering Documents
    5.15  
Original Agreement
  Recitals
Parent
  Preamble
Parent Straight Preferred
  Recitals
Parent Series C Preferred
    1.1 (s)
Parent Significant Stockholders
    1.1 (t)
Parties
    1.1 (u)
Price Per Share
    2.1 (a)
Registration Rights Agreement
  Recitals
Stockholders Agreement
  Recitals
Straight Preferred Certificate of Designations
    2.1 (a)
Syndication Portion
    1.1 (v)
Transfer
    1.1 (w)
UBS Indemnifiable Losses
    5.13  
UBS Investor
  Preamble
UBS Investor Syndication
    5.16  
Withdrawing Investor
    5.11  

 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED INVESTMENT AGREEMENT (this “Agreement”), dated as
of April 22, 2011, by and among Cumulus Media Inc., a Delaware corporation
(“Parent”), Crestview Radio Investors, LLC, a Delaware limited liability company
(the “Crestview Investor”), MIHI LLC, a Delaware limited liability company (the
“Macquarie Investor”), and UBS Securities LLC, a Delaware limited liability
company (the “UBS Investor”); the Macquarie Investor, the Crestview Investor and
the UBS Investor each being sometimes referred to herein as an “Investor” and,
together, as the “Investors”).
RECITALS:
          WHEREAS, Parent, the Crestview Investor and the Macquarie Investor
entered into an Investment Agreement (the “Original Agreement”), dated as of
March 9, 2011 (the “Cadet Signing Date”), pursuant to which Parent intends to
issue and sell (x) to the Crestview Investor, shares of Parent Class A Common
Stock and (y) to the Macquarie Investor, warrants, substantially upon the terms
set forth on Exhibit A, to purchase shares of Parent Class B Common Stock (the
“Class B Warrants” and the shares of Parent Class B Common Stock for which the
Class B Warrants are exercisable being referred to herein as “Class B Warrant
Shares”), or in lieu thereof, shares of Parent Series A Preferred Stock, par
value $0.01 per share, of Parent (“Parent Straight Preferred”), provided that
the securities sold pursuant to the Syndication Portion (as hereinafter defined)
may be issued in the form of Parent Series C Preferred (as hereinafter defined),
all as more fully set forth herein;
          WHEREAS, Parent and the Macquarie Investor have agreed to reduce the
Investment Amount (as hereinafter defined) of the Macquarie Investor set forth
in the Original Agreement and to replace same with the Investment Amount of the
UBS Investor, all as more fully set forth herein;
          WHEREAS, at the Investment Closing, Parent will pay a commitment fee
in cash to each Investor and issue to the Crestview Investor, for no additional
consideration, warrants, substantially upon the terms set forth on Exhibit B, to
purchase shares of Parent Class A Common Stock (the “Class A Warrants” and,
together with the shares of Parent Class A Common Stock issued to the Crestview
Investor, Class B Warrants and/or shares of Parent Class A Common Stock to be
issued to the UBS Investor or its assignees, and shares of Parent Straight
Preferred, shares of Parent Series C Preferred and Class B Warrants issued to
the Macquarie Investor pursuant hereto, the “Issued Securities”);
          WHEREAS, Parent has incorporated Holdco as a wholly-owned, direct
subsidiary of Parent, and, prior to the Investment Closing Date, will contribute
to Holdco all of the equity interests in Parent’s other direct subsidiaries;
          WHEREAS, in connection with the execution and delivery of the Original
Agreement, Parent has entered into that certain Agreement and Plan of Merger,
dated as of the Cadet Signing Date (the “Merger Agreement”), by and among
Parent, Holdco, Merger Sub and the Company, pursuant to which Merger Sub will
merge with and into

 



--------------------------------------------------------------------------------



 



the Company, with the Company continuing as the surviving corporation of the
merger and a wholly-owned, direct subsidiary of Holdco;
          WHEREAS, the Parent Board had previously approved the Original
Agreement, and has also recommended that this Agreement and the transactions
contemplated hereby (together with the transactions contemplated by the Merger
Agreement, the “Investment Transactions”) are in the best interests of Parent
and its stockholders and has approved this Agreement and the Investment
Transactions;
          WHEREAS, the requisite stockholders of Parent who hold in the
aggregate approximately 54% of the outstanding voting control of Parent have
previously delivered to Parent a written consent in lieu of a stockholders
meeting in accordance with Section 228 of the DGCL approving the Charter
Amendment and the Share Issuance;
          WHEREAS, as a condition and inducement to Parent entering into the
Original Agreement, concurrent with the execution and delivery of the Original
Agreement, each of the Affiliated funds of the Crestview Investor listed on
Annex A (the “Crestview Funds”) and the Macquarie Investor, entered into a
limited guarantee with the Company, dated as of the Cadet Signing Date, to and
in favor of the Company;
          WHEREAS, at the Investment Closing, the Parties will enter into a
registration rights agreement, substantially upon the terms set forth on
Exhibit C (the “Registration Rights Agreement”), pursuant to which, among other
things, Parent will agree to register the Parent Class A Common Stock included
in the Issued Securities or for which the Class A Warrants may be exercised, or
obtainable upon conversion of the Class B Warrant Shares or upon conversion or
exchange of Parent Series C Preferred, subject to the terms and conditions set
forth therein; and
          WHEREAS, the independent members of the Parent Board have approved,
effective as of the Investment Closing, the appointment of a director designated
by the Crestview Investor as lead director and, at the Investment Closing, each
of the Parent Significant Stockholders and Parent will enter into a stockholders
agreement substantially upon the terms set forth on Exhibit D (the “Stockholders
Agreement”), pursuant to which, among other things, as of the Investment
Closing, two (2) directors designated by the Crestview Investor will be
appointed to the Parent Board, one (1) of which will be so appointed as the lead
director of the Parent Board.
          NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, Parent
and each Investor agrees as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions. Terms used but not defined in this Agreement shall
have the meanings set forth in the Merger Agreement. In addition, the following
terms shall have the following meanings:

2



--------------------------------------------------------------------------------



 



               (a) “Beneficially Own” means, with respect to ownership of
securities by any Person, such securities as to which such Person is the
“Beneficial Owner” under Rule 13d-3 of the Exchange Act. “Beneficial Ownership”
shall have the correlative meaning.
               (b) “Blackstone Group” means, collectively, Blackstone FC
Communications Partners L.P., Blackstone FC Capital Partners IV, L.P.,
Blackstone FC Capital Partners IV-A L.P., Blackstone Family FCC L.L.C.,
Blackstone Participation FCC L.L.C. and Blackstone Communications FCC L.L.C.
               (c) “BOA Stockholders” means, together, BA Capital Company, L.P.
and Banc of America Capital Investors SBIC, L.P.
               (d) “Cadet Portion” means, with respect to the Investment Amount
of the Macquarie Investor, a portion of such Investment Amount equal to
$80,000,000.
               (e) “Communications Act” means the Communications Act of 1934, as
amended.
               (f) “Dickey Stockholder Group” means, collectively, Lewis W.
Dickey, Jr., John W. Dickey, David W. Dickey, Michael W. Dickey, Lewis W.
Dickey, Sr. and DBBC, L.L.C.
               (g) “FCC” means the Federal Communications Commission.
               (h) “FCC Applications” means those applications for assignment
and/or for transfer of control that Parent will file, or will cause to be filed,
with the FCC for its consent to the transactions contemplated by the Merger
Agreement, which applications will, to the extent required by FCC Regulations,
seek consent for the transactions contemplated by this Agreement as well.
               (i) “FCC Regulations” means the rules, regulations, published
decisions, published orders, and policies promulgated by the FCC and in effect
from time to time.
               (j) “Initial Order” means, collectively, those orders by the FCC
(including action duly taken by the FCC’s staff pursuant to delegated authority)
granting the FCC Applications.
               (k) “Investment Amount” means, with respect to each Investor, the
amount set forth opposite such Investor’s name on Annex B to this Agreement.
               (l) “Investment HSR Clearance” means HSR Clearance in respect of
the purchase and sale of the Issued Securities pursuant to this Agreement.
               (m) “Investment Percentage” means, (1) in the case of the
Crestview Investor, 39.6%, (2) in the case of the Macquarie Investor, 15.0%, and
(3) in

3



--------------------------------------------------------------------------------



 



the case of Parent, 45.4%. For the avoidance of doubt, the Investment
Percentages set forth in this definition shall not be amended or modified as a
result of any sell-down by the Macquarie Investor as provided in Section 5.15.
               (n) “Investor Party” means, with respect to any Investor, each of
such Investor and any of such Investor’s former, current or future equity
holders, controlling persons, directors, officers, employees, agents, general or
limited partners, managers, management companies, members, stockholders,
Affiliates or assignees, including pursuant to Sections 5.15 and 5.16 hereof,
and any and all former, current or future equity holders, controlling persons,
directors, officers, employees, agents, general or limited partners, managers,
management companies, members, stockholders, Affiliates or assignees of any of
the foregoing, and any and all former, current or future heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing.
               (o) “Investor Warrants” means the Class A Warrants and the
Class B Warrants.
               (p) “Macquarie Equity Commitment Fee” means (i) in respect of the
period commencing on the Cadet Signing Date and ending March 25, 2011,
$169,863.00, and (ii) thereafter, an amount, calculated on a daily basis, equal
to 3.1% per annum on the dollar amount of the Cadet Portion of the Macquarie
Investor’s Investment Amount outstanding from time to time and not terminated by
Parent; provided, however, if the Investment Closing does not occur on or prior
to the one year anniversary of the Cadet Signing Date, the foregoing rate,
solely with respect to the period following such one year anniversary, shall
increase to 6.2% per annum.
               (q) “Macquarie Syndication Fee” means an amount equal to
$169,863.00.
               (r) “Non-U.S. Person” means any Person that, for purposes of the
Communications Act (including Section 310(b) of the Communications Act) and the
FCC Regulations, is an alien, or a representative of an alien, or a foreign
government or representative thereof, or a corporation organized under the laws
of a foreign country (each an “Alien” and collectively, “Aliens”), or any other
entity (1) that is subject to or deemed to be subject to control by Aliens or
(2) the majority of the equity of which is owned, controlled on a de jure or de
facto basis by, voted by, or held for the benefit of, Aliens.
               (s) “Parent Series C Preferred” means the Series C Convertible
and Exchangeable Preferred Stock of Parent having substantially the terms set
forth on Exhibit I to this Agreement.
               (t) “Parent Significant Stockholders” means each of (i) the
Crestview Investor, (ii) the Dickey Stockholder Group, (iii) the Blackstone
Group, (iv) the BOA Stockholders, (v) if the Macquarie Investor purchases at the
Investment Closing Class B Warrants initially exercisable for at least
10,368,663 shares of Parent Class B Common Stock, the Macquarie Investor, and
(vi) if the UBS Investor purchases Class B

4



--------------------------------------------------------------------------------



 



Warrants initially exercisable for at least 11,520,737 shares of Parent Class B
Common Stock, the UBS Investor.
               (u) “Parties” means Parent and each of the Investors.
               (v) “Syndication Portion” means, with respect to the Investment
Amount of the Macquarie Investor, a portion of such Investment Amount equal to
$45,000,000.
               (w) “Transfer” shall mean a transfer, sale, assignment,
hypothecation or other disposition.
ARTICLE II
PURCHASE; INVESTMENT CLOSING
          2.1 Purchase.
               (a) On the terms and subject to the conditions set forth herein,
at the Investment Closing, Parent shall issue and sell (1) to the Crestview
Investor, a number of shares of Parent Class A Common Stock equal to the
quotient obtained by dividing (A) the Investment Amount of the Crestview
Investor (as each Investor’s Investment Amount may be reduced pursuant to
Section 2.1(b) (such amount, the “Actual Investment Amount”)) by (B) Four
Dollars Thirty-Four Cents ($4.34) (the “Price Per Share”), (2) subject to the
limitations contained in the Communications Act and FCC Regulations as to
ownership and voting of securities of an entity regulated by the FCC, to the UBS
Investor, Class B Warrants initially exercisable for a number of shares of
Parent Class B Common Stock equal to the quotient obtained by dividing (A) the
Investment Amount of the UBS Investor (as such amount shall be reduced in the
case of, and to the extent of, any sell-downs by the UBS Investor pursuant to
Section 5.16) by (B) the Price Per Share, and (3) subject to the limitations
contained in the Communications Act and FCC Regulations as to ownership and
voting of securities of an entity regulated by the FCC, to the Macquarie
Investor, Class B Warrants initially exercisable for a number of shares of
Parent Class B Common Stock equal to the quotient obtained by dividing (A) the
Macquarie Investor’s Actual Investment Amount (as such amount shall be reduced
in the case of, and to the extent of, any sell-downs by the Macquarie Investor
pursuant to Section 5.15) by (B) the Price Per Share; provided, that the
Macquarie Investor may, in lieu thereof, elect in its discretion to receive
shares of Parent Straight Preferred having an aggregate initial liquidation
value equal to the Macquarie Investor’s Actual Investment Amount. Such election
(which may be made in whole or in part) shall be made by the Macquarie Investor
by irrevocable written notice to Parent and the Crestview Investor not less than
eight (8) Business Days prior to the Investment Closing. The terms of the Parent
Straight Preferred shall be set forth in a certificate of designations relating
to the Parent Straight Preferred upon the terms set forth on Exhibit E (the
“Straight Preferred Certificate of Designations”).
               (b) If, as of the Election Deadline, the aggregate number of
Company Shares and Company Warrants that the holders thereof elect to have
converted

5



--------------------------------------------------------------------------------



 



at the Effective Time into Parent Shares pursuant to the Merger Agreement
exceeds the aggregate number of Company Shares and Company Warrants that would
be converted at the Effective Time into Parent Shares in the “Max Cash” scenario
in which the aggregate Cash Consideration is equal to the Cash Consideration
Cap, the Investment Amount of the Crestview Investor and the Cadet Portion of
the Investment Amount of the Macquarie Investor shall be automatically reduced
by an aggregate amount equal to the product of (1) such excess aggregate number
of Company Shares and Company Warrants and (2) $37.00. Such reduction shall be
applied to the Investment Amounts of the Crestview Investor and the Macquarie
Investor as follows: (A) first (but only as to the first $50,000,000 of such
reduction), to the Investment Amount of the Crestview Investor, on the one hand,
and the Cadet Portion of the Investment Amount of the Macquarie Investor, on the
other, 50/50, on a dollar-for-dollar basis, and (B) second (as to amounts in
excess of $50,000,000), to the Cadet Portion of the Investment Amount of the
Macquarie Investor, but not less than zero. Notwithstanding anything in this
Agreement to the contrary: (i) the minimum Investment Amount of the Crestview
Investor will be $225,000,000 and, even if the Investment Amount of the
Crestview Investor would not be reduced by operation of the preceding sentence
by virtue of Company shareholder elections, Parent may reduce the Investment
Amount of the Crestview Investor to $225,000,000 upon written notice to the
Crestview Investor not later than the earlier of (x) 20 Business Days prior to
the Investment Closing and (y) 5 Business Days after the Election Deadline;
(ii) Parent will have the right to terminate the Cadet Portion of the Macquarie
Investor’s Investment Amount, in whole or in part, at any time prior to the
Investment Closing upon written notice to the Macquarie Investor, provided any
such termination, once made, is irrevocable; (iii) in the event that Parent
either sells more equity or Holdco borrows more money under the Debt Financing
than is reflected in the “Max Cash” scenario of the Sources and Uses in the form
provided by Parent to the Investors contemporaneously with the execution of this
Agreement, with the result that Parent does not, as determined by Parent in its
sole and absolute discretion, require the full Investment Amount of the
Macquarie Investor to consummate the transactions contemplated by the Merger
Agreement, then Parent shall notify the Macquarie Investor not later than eight
(8) Business Days prior to the Investment Closing of the amount of the Macquarie
Investor’s Investment Amount that is as a result thereof not required and the
Macquarie Investor may elect to reduce its Investment Amount in its sole
discretion to the extent not so needed by Parent, by written notice to Parent
not more than six (6) Business Days after such notice from Parent, provided that
once made, such reduction is irrevocable; and (iv) Parent may, by written
notice, request that the Syndication Portion of the Macquarie Investor’s
Investment Amount be reduced, in whole or in part, at any time prior to the
Investment Closing; provided any such reduction shall be made at the Macquarie
Investor’s sole discretion and, once made, such reduction is irrevocable. Parent
shall promptly provide to the Investors information that it receives regarding
the election by Company shareholders of the consideration to be received under
the Merger Agreement.
          2.2 Crestview Investor Warrants. On the terms and subject to the
conditions set forth herein, at the Investment Closing, Parent shall issue to
the Crestview Investor for no additional consideration, and the Crestview
Investor shall receive from Parent, Class A Warrants to purchase Seven Million
Seven Hundred Seventy-Six

6



--------------------------------------------------------------------------------



 



Thousand Four Hundred Ninety Eight (7,776,498) shares of Parent Class A Common
Stock at an exercise price of Four Dollars Thirty-Four Cents ($4.34) per share.
          2.3 Investment Closing. Subject to the satisfaction or waiver of the
conditions set forth in this Agreement (other than those conditions that by
their nature are to be satisfied by actions taken at the Investment Closing, but
subject to the satisfaction or waiver of those conditions), the closing of the
issuance and sale of the Issued Securities to the Investors pursuant hereto (the
“Investment Closing”) shall occur concurrently with and at the same location as
the Closing under the Merger Agreement. The date the Investment Closing occurs
is referred to as the “Investment Closing Date.”
          2.4 Parent Deliveries. At the Investment Closing, Parent shall
deliver, or cause to be delivered:
               (a) (1) to the Crestview Investor, a stock certificate
representing the applicable number of shares of Parent Class A Common Stock
being purchased by it as calculated in accordance with Section 2.1(a), (2) to
the UBS Investor, Class B Warrants to purchase a number of shares of Parent
Class B Common Stock, as calculated in accordance with Section 2.1(a), and
(3) to the Macquarie Investor, Class B Warrants to purchase a number of shares
of Parent Class B Common Stock and/or a stock certificate representing the
applicable number of shares of Parent Straight Preferred, each as calculated in
accordance with Section 2.1(a), in each case, free and clear of all Liens;
               (b) to each of the Macquarie Investor and the Crestview Investor,
payment of an equity commitment fee equal to Ten Million Dollars ($10,000,000)
by wire transfer(s) of immediately available funds to bank accounts designated
by the Macquarie Investor and the Crestview Investor, respectively, no less than
two (2) Business Days prior to the Investment Closing (which equity commitment
fee, for the avoidance of doubt, will not be reduced in the event the Macquarie
Investor syndicates a portion of its Investment Amount as provided in
Section 5.15);
               (c) to the Crestview Investor, Class A Warrants to purchase, at
an exercise price of Four Dollars Thirty-Four Cents ($4.34) per share, the
number of shares of Parent Class A Common Stock set forth in Section 2.2;
               (d) to the Macquarie Investor, payment by wire transfer of
immediately available funds to a bank account designated by the Macquarie
Investor no less than two (2) Business Days prior to the Investment Closing of
an amount equal to the aggregate of the Macquarie Syndication Fee and the
Macquarie Equity Commitment Fee;
               (e) to the Crestview Investor, the Monitoring Agreement, duly
executed by Parent;
               (f) to each Investor, the Registration Rights Agreement, duly
executed by Parent;

7



--------------------------------------------------------------------------------



 



               (g) to each Investor that is a Parent Significant Stockholder,
the Stockholders Agreement, duly executed by Parent and the Parent Significant
Stockholders;
               (h) to the Crestview Investor, evidence of the appointment of two
(2) directors (one (1) of whom shall be Jeffrey Marcus and the other of whom
shall be Tom Murphy, Barry Volpert or Brian Cassidy or, in each case, any other
individual reasonably acceptable to Parent) designated by the Crestview Investor
to the Parent Board, including the appointment of Jeffrey Marcus as the lead
director of the Parent Board;
               (i) to each Investor, a certificate, dated as of the Investment
Closing Date, signed on behalf of Parent by the Chief Executive Officer or the
Chief Financial Officer of Parent, certifying as to the fulfillment of the
conditions set forth in Sections 6.3(a) and (b);
               (j) to the Macquarie Investor, evidence of the filing of the
Straight Preferred Certificate of Designations with the Delaware Secretary of
State (to the extent applicable in accordance with Section 2.1(a)) and such
other agreements implementing the terms of Exhibit E duly executed by Parent and
Holdco, to the extent such terms are not otherwise provided for in the Straight
Preferred Certificate of Designations; and
               (k) to each Investor, a copy of (1) the amended and restated
certificate of incorporation of Parent, as amended by the Parent Charter
Amendment, and (2) a copy of the bylaws of Parent (which shall not have been
amended since the date hereof), in each case, as in effect as of the Investment
Closing Date.
          2.5 Investor Deliveries. At the Investment Closing, each Investor (or,
in the case of Section 2.5(b), the Crestview Investor) shall deliver, or cause
to be delivered, to Parent:
               (a) payment by such Investor of an amount equal to its Actual
Investment Amount by wire transfer(s) of immediately available funds to a bank
account designated by Parent no less than two Business Days prior to the
Investment Closing;
               (b) the Monitoring Agreement, duly executed by the Crestview
Investor;
               (c) the Registration Rights Agreement, duly executed by such
Investor;
               (d) the Stockholders Agreement, to the extent such Investor is a
Parent Significant Stockholder, duly executed by such Investor; and
               (e) a certificate, dated as of the Investment Closing Date,
signed on behalf of such Investor by an authorized signatory of such Investor,
certifying as to the fulfillment of the conditions set forth in Sections 6.2(a)
and (b) by such Investor.

8



--------------------------------------------------------------------------------



 



          2.6 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of the other Investors, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the Investment Transactions. Each Investor
shall be entitled to independently protect and enforce its rights, including the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          3.1 Representations and Warranties of Parent. Parent hereby represents
and warrants to each Investor as follows:
               (a) Valid Issuance. The Issued Securities to be issued pursuant
to this Agreement will be duly authorized and validly issued and, at the
Investment Closing, all such Issued Securities will be fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof, and will be free and clear of all Liens.
               (b) Corporate Existence; Authority; No Violation.
                    (1) Parent is a corporation validly existing under the Laws
of the jurisdiction of its organization. Parent has the corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted.
                    (2) Parent has the corporate power and authority to execute
and deliver this Agreement and to consummate the Investment Transactions. The
execution and delivery of this Agreement and the consummation of the Investment
Transactions (other than approval of the New Incentive Plan) have been duly and
validly approved by the Parent Board. The Parent Board has determined that this
Agreement, the Investment Transactions and the Parent Charter Amendment are
advisable to and are in the best interests of Parent and its stockholders and,
except for such consents and approvals of Parent’s stockholders as have been
obtained prior to or contemporaneously with the execution of this Agreement and
provided to each Investor, no other corporate proceedings on the part of Parent
are necessary to approve this Agreement and to consummate the Investment
Transactions (other than approval of the New Incentive Plan). This Agreement has
been duly and validly executed and delivered by Parent and (assuming the due
authorization, execution and delivery by the Investors) constitutes the valid
and binding obligation of Parent.

9



--------------------------------------------------------------------------------



 



                    (3) Neither the execution and delivery of this Agreement by
Parent, nor the consummation of the Investment Transactions, nor compliance by
Parent with any of the terms or provisions of this Agreement, will violate any
provision of the Parent Charter or the Parent Bylaws.
               (c) Parent Reports. Except as would not have a Material Adverse
Effect on Parent, (1) none of the Parent Reports filed by Parent since
December 31, 2007, as of the date of such Parent Report (or, if amended prior to
the date hereof, as of the date of the last amendment and filing thereof),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of circumstances under which they were made, not
misleading and (2) Parent has timely filed all Parent Reports that were required
to be filed by Parent since December 31, 2007 and has complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto.
               (d) Debt Financing. Parent has delivered to each Investor true,
correct and complete copies, as of the date of this Agreement, of an executed
Debt Commitment Letter to provide, subject to the terms and conditions therein,
Debt Financing. As of the date hereof, the Debt Commitment Letter has not been
amended or modified and the commitment contained in such letter has not been
withdrawn or rescinded in any respect. Parent or Holdco has fully paid or is
paying, or has caused or is causing to be fully paid, substantially
contemporaneously with the execution and delivery of this Agreement, any and all
commitment fees or other fees in connection with the Debt Commitment Letter that
are payable on or prior to the date hereof. The net proceeds contemplated by the
Debt Commitment Letter, together with the net proceeds contemplated by the
equity commitments of the Investors hereunder and cash and cash equivalents
available to Parent, will, in the aggregate, be sufficient to consummate the
Transactions upon and in accordance with the terms and conditions contemplated
by the Merger Agreement and this Agreement.
          3.2 Representations and Warranties of the Investors. Each Investor,
severally and not jointly, hereby represents and warrants to Parent solely with
respect to itself that:
               (a) Organization. Such Investor is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization. Such Investor has corporate or other power and authority to own or
lease all of its properties and assets and to carry on its business as it is now
being conducted.
               (b) Authority; No Violation.
                    (1) Such Investor has the corporate or other power and
authority to execute and deliver this Agreement and to consummate the Investment
Transactions. The execution and delivery of this Agreement by such Investor and
the consummation of the Investment Transactions have been duly and validly
approved by the board of directors or other governing body of such Investor and
no other corporate or

10



--------------------------------------------------------------------------------



 



other proceedings on the part of such Investor are necessary to approve this
Agreement and to consummate the Investment Transactions. This Agreement has been
duly and validly executed and delivered by such Investor and (assuming due
authorization, execution and delivery by Parent and the other Investor)
constitutes the valid and binding obligations of such Investor.
                    (2) Assuming the truth and accuracy of the representations
and warranties of Parent contained in Section 3.1(b)(3), neither the execution
and delivery of this Agreement by such Investor, nor the consummation of the
Investment Transactions, nor compliance by such Investor with any of the terms
or provisions of this Agreement, will violate any provision of the
organizational or governing documents of such Investor.
               (c) Purchase for Investment. Such Investor acknowledges that the
Securities have not been registered under the Securities Act or under any state
securities Laws. Such Investor (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act with no present intention
to distribute any of the Securities to any Person in violation of the Securities
Act, (2) acknowledges that it shall be prohibited from selling or otherwise
disposing of any of the Securities except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities Laws, (3) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Securities and of
making an informed investment decision and (4) is an “accredited investor” (as
that term is defined by Rule 501 of the Securities Act).
               (d) Financial Capability. With respect to the Crestview Investor:
(i) such Investor has delivered to Parent a true, correct and complete copy, as
of the date of this Agreement, of an executed equity commitment letter from the
Crestview Funds (the “Crestview Equity Commitment Letter”), pursuant to which
the Crestview Funds have committed, subject to the terms and conditions therein,
to invest the cash amounts set forth therein (the “Crestview Investment
Commitment”); and (ii) as of the date of this Agreement, the Crestview Equity
Commitment Letter has not been amended or modified and the Crestview Investment
Commitment contained in such letter has not been withdrawn or rescinded in any
respect.
               (e) Non-U.S. Person Status. The Crestview Investor represents and
warrants that it is not a Non-U.S. Person. The UBS Investor represents and
warrants that it is a Non-U.S. Person. The Macquarie Investor represents and
warrants that it is a Non-U.S. Person.
ARTICLE IV
COVENANTS
          4.1 Conduct of Business Prior to the Investment Closing. During the
period from the Cadet Signing Date to the Investment Closing, except as
expressly contemplated or permitted by this Agreement or a provision of
Section 5.3 of the Parent

11



--------------------------------------------------------------------------------



 



Disclosure Letter delivered pursuant to the Merger Agreement, Parent will, and
will cause each of the Parent Subsidiaries to, (a) use commercially reasonable
efforts to maintain and preserve in all material respects intact its business
organization, Employees and advantageous business relationships and retain the
services of its key officers and key Employees and (b) use reasonable best
efforts to comply in all material respects with the Communications Act and FCC
Regulations in the operation of its businesses regulated by the FCC.
          4.2 Parent Forbearances. During the period from the Cadet Signing Date
to the Investment Closing, except as expressly contemplated or permitted by this
Agreement or Section 5.3 of the Parent Disclosure Letter delivered pursuant to
the Merger Agreement, Parent will not, and Parent will not permit any of the
Parent Subsidiaries to, without the prior written consent of each of the
Investors (each in its reasonable discretion), take any of the actions set forth
in Sections 5.3(a) through (i) of the Merger Agreement.
          4.3 Regulatory Matters; Third Party Consents.
               (a) Parent will promptly prepare and file with the SEC the Joint
Proxy/Information Statement and Parent will promptly prepare and file with the
SEC the Form S-4 in which the Joint Proxy/Information Statement will be included
as a prospectus. Parent will use its commercially reasonable efforts to have the
Form S-4 declared effective under the Securities Act as promptly as practicable
after such filing, and thereafter mail or deliver the Joint Proxy/Information
Statement to its respective stockholders.
               (b) Parent, on the one hand, and each Investor, on the other
hand, will cooperate with each other and use their respective commercially
reasonable efforts to promptly prepare and file, or cooperate in the filing of,
all necessary documentation, including all applications, notices, reports and
petitions, to obtain as promptly as practicable all permits, consents, approvals
and authorizations of all third parties and Governmental Entities that are
necessary or advisable to consummate the Merger Agreement and the Investment
Transactions and to comply in all material respects with the terms and
conditions of all such permits, consents, approvals and authorizations of all
such Governmental Entities. Parent, on the one hand, and each Investor, on the
other hand, will have the right to review in advance, and, to the extent
practicable, each will consult the other on, in each case subject to applicable
Laws relating to the exchange of information, all the information relating to
Parent or such Investor, as the case may be, and any of their respective
Subsidiaries, which appear in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
Merger Agreement or the Investment Transactions. In exercising the foregoing
right, Parent, on the one hand, and each Investor, on the other hand, will act
reasonably and as promptly as practicable. Parent, on the one hand, and each
Investor, on the other hand, will consult with each other with respect to the
efforts to obtain all permits, consents, approvals and authorizations of all
third parties and Governmental Entities necessary or advisable to consummate the

12



--------------------------------------------------------------------------------



 



Merger Agreement and the Investment Transactions, and each party will keep the
other apprised of the status of those efforts.
               (c) Parent, on the one hand, and each Investor, on the other
hand, will, upon request, furnish to the other Parties all information
concerning itself, its Subsidiaries, directors, officers and stockholders and
such other matters as may be reasonably necessary or advisable in connection
with the Joint Proxy/Information Statement, the Form S-4 or any other statement,
filing, notice or application made by or on behalf of Parent, such Investor or
any of their respective Subsidiaries to any Governmental Entity in connection
with the Investment Transactions. Parent shall promptly notify each Investor of
the receipt of any comments of the SEC staff with respect to the Joint
Proxy/Information Statement and of any requests by the SEC for any amendment or
supplement thereto or for additional information and shall provide to such
Investor, as promptly as reasonably practicable, copies of all written
correspondence between Parent or any of its Representatives and the SEC with
respect to the Joint Proxy/Information Statement. If comments are received from
the SEC staff with respect to the preliminary Proxy Statement, Parent shall use
its commercially reasonable efforts to respond as promptly as reasonably
practicable to such comments. Parent shall provide each Investor and its legal
counsel with a reasonable opportunity to review any amendment or supplement to
each of the preliminary and the definitive Joint Proxy/Information Statement
prior to filing with the SEC and shall cooperate with each Investor with respect
to additions, deletions or changes suggested by such Investor in connection
therewith. Each Investor shall promptly provide Parent with such information as
may be required to be included in the Joint Proxy/Information Statement or as
may be reasonably required to respond to any comment of the SEC staff.
               (d) Parent, on the one hand, and each Investor, on the other
hand, will promptly advise the other Parties upon receiving any communication
from any Governmental Entity relating to any consent or approval which is
required for consummation of the Merger Agreement or the Investment
Transactions, including the Merger Closing Conditions.
               (e) Each Investor will promptly take all commercially reasonable
actions necessary (1) to secure the Investment HSR Clearance and/or to resolve
any objections asserted by any Governmental Entity with respect to the
Investment Transactions under any antitrust Law and (2) to prevent the entry of,
and to have vacated, lifted, reversed or overturned, any decree, judgment,
Injunction or other order that would prevent, prohibit, restrict or delay the
consummation of the Investment Transactions; provided, that no Investor shall be
required by this Section 4.3(e) to take or agree to undertake any action,
including entering into any consent decree, hold separate order or other
arrangement, that would, in the reasonable judgment of such Investor, materially
impact the value or benefits to such Investor of the transactions contemplated
hereby (whether by reason of impact on such Investor’s existing business or
assets or on Parent’s business or assets).
               (f) Parent, on the one hand, and each Investor, on the other
hand, will (A) diligently take, or cooperate in the taking of, all necessary,
desirable,

13



--------------------------------------------------------------------------------



 



proper and commercially reasonable actions, and provide any additional
information, reasonably required or requested by the FCC with respect to the FCC
Applications, (B) keep the other informed of any material communications
(including any meeting, conference or telephonic call) and will provide the
other copies of all correspondence, including electronic correspondence, between
it (or its advisors) and the FCC with respect to the FCC Applications,
(C) permit the other to review any material communication relating to the FCC
Applications to be given by it to the FCC, (D) use reasonable efforts to notify
the other in the event it becomes aware of any other facts, actions,
communications or occurrences that might directly or indirectly adversely affect
the FCC’s timely approval of the FCC Applications; (E) cooperate in the
preparation and filing of oppositions to any petitions to deny or other
objections filed with respect to the FCC Applications and any requests for
reconsideration or judicial review of the Initial Order, and (F) not take any
action that would reasonably be expected to materially delay, materially impede
or prevent receipt of approval of the Initial Order. Parent shall be permitted
to execute or agree (orally or otherwise) to any settlements, undertakings,
consent decrees, stipulations or other agreements in respect of any Investor or
any FCC Application without such Investor’s prior written consent (not to be
unreasonably withheld); provided, that prior written consent of such Investor to
any such settlement, undertaking, consent decree, stipulation or other agreement
shall be required to the extent that such settlement, undertaking, consent
decree, stipulation or other agreement would reasonably be expected to
materially and adversely diminish the benefits expected to be derived by such
Investor from the transactions contemplated hereby (whether by reason of impact
on such Investor’s existing businesses or assets or on Parent’s business or
assets).
          4.4 Access to Information.
               (a) Upon reasonable notice and subject to applicable Laws
relating to the exchange of information, Parent will, and will cause each of its
Subsidiaries to, afford to each Investor and its Representatives, reasonable
access, during normal business hours during the period prior to the Investment
Closing Date, to all its personnel, properties, books, Contracts, commitments
and records, and, during such period, the Parties will, and will cause its
Subsidiaries to, make available to the other party (1) a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of federal or state securities
Laws (other than reports or documents that such party is not permitted to
disclose under applicable Law) and (2) all other information concerning its
business, properties and personnel as the other may reasonably request. Neither
Parent nor any of its Subsidiaries will be required to provide access to or to
disclose information where such access or disclosure would jeopardize the
attorney-client privilege of Parent or its Subsidiaries or contravene any Law,
rule, regulation, order, judgment, decree, fiduciary duty or binding agreement
entered into prior to the date of this Agreement. The Parties will make
appropriate substitute disclosure arrangements under circumstances in which the
restrictions of the preceding sentence apply. In addition to the foregoing, from
the period beginning immediately after the receipt of Investment HSR Clearance
until the Investment Closing Date, Parent will use its reasonable best efforts
to (A) afford each Investor and its authorized Representatives full and free
access, during regular business

14



--------------------------------------------------------------------------------



 



hours, to Parent’s personnel and allow such Investor to hold meetings with such
personnel; (B) afford each Investor the right to visit and inspect Parent’s
properties; and (C) provide each Investor with copies of Parent’s weekly pacing
reports and monthly P&L reports on a market basis and any other reports
reasonably requested by such Investor.
               (b) From and after the Investment Closing Date, each Party shall,
and shall cause its Affiliates and Representatives to, treat all materials and
information provided pursuant to this Agreement as confidential. Notwithstanding
the foregoing, the restrictions set forth in this Section 4.4(b) shall not apply
to the extent that any Person otherwise restricted hereunder can demonstrate
that the applicable information (1) was acquired on a non-confidential basis by
such Person, (2) is in the public domain through no fault of such Person or any
of its Affiliates or Representatives or (3) is required to be disclosed by
applicable Law (whether by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) after providing prompt
written notice of such request to the extent practical and permitted so that the
other Party may seek an appropriate protective order or other appropriate
remedy.
               (c) No investigation by any Party or its Representatives will
affect the representations and warranties of any Party set forth in this
Agreement.
          4.5 Advice of Changes. Parent and each Investor will promptly advise
the other Parties of any change or event (a) having, or that would be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
Parent or materially adversely affect such Investor’s ability to consummate the
Investment Transactions, as the case may be or (b) that it believes would, or
would be reasonably likely to, cause or constitute a material breach of any of
its representations, warranties or covenants contained in this Agreement, except
that (1) no such notification will affect the representations, warranties or
covenants of the Parties (or remedies with respect thereto) or the conditions to
the obligations of the Parties under this Agreement and (2) a failure to comply
with this Section 4.5 will not constitute the failure of any condition set forth
in Article VI to be satisfied unless the underlying effect or material breach
would independently result in the failure of a condition set forth in Article VI
to be satisfied.
ARTICLE V
ADDITIONAL AGREEMENTS
          5.1 Cumulus Media Partners. Parent shall use commercially reasonable
efforts to, on or before the Investment Closing Date, consummate the
transactions contemplated by that certain Exchange Agreement, dated as of
January 31, 2011, by and among Parent, The Blackstone Group and the other
parties signatory thereto (the “Exchange Agreement”) and shall make all
necessary consents, approvals and filings contemplated therein. Parent will
promptly advise the Investors upon receiving any material communication from any
Governmental Entity, the consent or approval of which is required for
consummation of the transactions contemplated by the Exchange Agreement. Without
the prior written consent of each Investor (in each case, not to be

15



--------------------------------------------------------------------------------



 



unreasonably withheld), Parent will not effect any material amendment to the
terms of the Exchange Agreement.
          5.2 Certain Transactions. Parent shall not merge or consolidate into,
or sell, transfer or lease all or substantially all of its property or assets
to, any other party unless the successor, transferee or lessee party, as the
case may be (if not Parent), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by Parent.
          5.3 Nasdaq Stock Market Listing. Parent will use commercially
reasonable efforts to cause the shares of Parent Class A Common Stock to be
issued pursuant to this Agreement and the shares of Parent Class A Common Stock
reserved for issuance pursuant to the exercise of the Investor Warrants or
reserved for conversion or exchange of Class B Warrant Shares or conversion of
Parent Series C Preferred, to be approved for listing on the Nasdaq Stock
Market, subject to official notice of issuance, prior to the Investment Closing.
          5.4 Monitoring Fee. At or prior to the Investment Closing, Parent and
the Crestview Investor shall enter into a customary monitoring agreement
pursuant to which Parent will pay to an Affiliate of the Crestview Investor
designated by the Crestview Investor a monitoring fee in the amount set forth on
Exhibit F, payable quarterly in arrears, until the fifth (5th) anniversary of
the Investment Closing (the “Monitoring Agreement”).
          5.5 Registration Rights Agreement. Prior to the Investment Closing,
each Party shall negotiate in good faith with the other Parties to enter into,
concurrently with the Investment Closing, the Registration Rights Agreement.
          5.6 Stockholders Agreement. Prior to the Investment Closing, each
Party shall negotiate in good faith with the Parent Significant Stockholders and
the other Parties to enter into, concurrently with the Investment Closing, the
Stockholders Agreement.
          5.7 Shareholder Rights Plan. On the Investment Closing Date, the
Parent Board shall adopt a shareholders rights plan substantially upon terms the
terms set forth in Exhibit G.
          5.8 Employee Incentive Plan. Parent shall, prior to distribution of
the Joint Proxy/Information Statement to its stockholders, submit to its
stockholders, whether at a meeting or by majority action taken by written
consent without a meeting, a proposal to approve a new employee incentive equity
plan substantially upon terms set forth in Exhibit H (the “New Incentive Plan”),
and, contemporaneously with the Investment Closing, shall make the grant of
initial awards thereunder that is described in Exhibit H.
          5.9 Debt Commitments.

16



--------------------------------------------------------------------------------



 



               (a) Parent hereby affirms and agrees that it is bound by the
provisions set forth in its Debt Commitment Letter and that each of the
Macquarie Investor and the Crestview Investor, or its Affiliate, is in
accordance with the terms of such Debt Commitment Letter an express third-party
beneficiary thereof, subject to the limitations set forth in such Debt
Commitment Letter, and that the Debt Commitment Letter provides that the
Financing Documentation (as defined in the Debt Commitment Letter) shall contain
equivalent provisions upon execution thereof in respect of periods prior to the
Effective Time of the Merger. Parent shall not, without the consent of the
Macquarie Investor or the Crestview Investor, as the case may be, amend or waive
such requirement that the Financing Documentation contain such equivalent
third-party beneficiary provisions with respect to such Investor.
               (b) Parent will use its reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to arrange and obtain the Debt Financing on the terms and
conditions described in the Debt Commitment Letters and will not permit any
amendment or modification to be made to, or any waiver of any provision or
remedy under, the Debt Commitment Letters and, to the extent definitive
agreements with respect to the Debt Financing have been entered into, such
agreements (but solely with respect to such actions to be taken prior to the
Effective Time of the Merger), without the prior written consent of each
Investor. Without limiting the foregoing, Parent shall use commercially
reasonable efforts to negotiate and enter into definitive agreements with
respect to the Debt Commitment Letters on terms and conditions contained in the
Debt Commitment Letters or consistent in all material respects with the Debt
Commitment Letters as promptly as practicable after the date of this Agreement.
In the event that Parent is unable to enter into such definitive agreements,
Parent shall cooperate and consult with the Investors to arrange and obtain
alternative debt financing if so elected by any Party, which will be on terms
acceptable to the Investors.
               (c) Parent shall use reasonable best efforts to (1) provide the
Investors and their Representatives with a reasonable opportunity to participate
with Parent in all discussions (including any meeting, conference or telephonic
call) with any lender providing a commitment under a Debt Commitment Letter and
(2) consult with the Investors on all definitive agreements with respect to any
Debt Commitment Letter and (3) cooperate with the Investors with respect to
additions, deletions or changes suggested by the Investors in connection
therewith.
               (d) The rights and obligations contained in Section 5.9(c)(3)
shall not apply to the Macquarie Investor to the extent (and only to the extent)
that such rights or obligations involve actions to be taken directly in respect
of any Affiliate of the Macquarie Investor that is party to a Debt Commitment
Letter, acting in its capacity as a lender. For the avoidance of doubt, this
Section 5.9(d) shall not apply to any actions to be taken directly in respect of
the lead arranger, administrative agent or any other lender under the Debt
Financing that is not an Affiliate of the Macquarie Investor.
               (e) The rights and obligations contained in Section 5.9(c)(3)
shall not apply to the UBS Investor to the extent (and only to the extent) that
such rights

17



--------------------------------------------------------------------------------



 



or obligations involve actions to be taken directly in respect of any Affiliate
of the UBS Investor that is party to a Debt Commitment Letter, acting in its
capacity as a lender. For the avoidance of doubt, this Section 5.9(e) shall not
apply to any actions to be taken directly in respect of the lead arranger,
administrative agent or any other lender under the Debt Financing that is not an
Affiliate of the UBS Investor.
          5.10 Actions under this Agreement and the Merger Agreement. Neither
Parent nor any of its Subsidiaries shall (a) waive compliance with any
covenants, agreements or conditions to closing specified in Article VII of the
Merger Agreement (the “Merger Closing Conditions”), (b) amend or modify the
Merger Agreement, (c) terminate the Merger Agreement, (d) agree to set the
Election Deadline on a date that is fewer than ten (10) Business Days preceding
the anticipated Closing Date under the Merger Agreement, or (e) take any other
actions with respect to rights and obligations under the Merger Agreement,
unless in the case of (a) through (e) above, such action has been approved by
each Investor; provided, that Parent and its Subsidiaries may, without the
consent of any Investor, extend the End Date to a date that is not later than
fifteen (15) months after the Cadet Signing Date; and, provided further, that if
any Investor is a Withdrawing Investor pursuant to Section 5.11, then any action
described in (a) through (e) above shall require only the approval of the
Continuing Investors. In the event that the Merger Closing Conditions are
satisfied or, with consent of each Investor (or the Continuing Investor(s), as
the case may be), validly waived, any Investors that have funded their
respective Investment Amounts or are willing to fund their respective Investment
Amounts (each, a “Funding Investor”) may, with the consent of Parent, terminate
the participation in the transaction of any such other Investor (the “Failing
Investor”) if the Failing Investor does not fund its Investment Amount or
asserts in writing its unwillingness to fund its Investment Amount; provided
that such termination shall not affect Parent’s or the Funding Investors’ rights
against such Failing Investor with respect to such failure to fund, including
those set forth in Sections 5.12 and 5.13. Notwithstanding any provisions of
this Agreement to the contrary, the Continuing Investors may replace the Failing
Investor’s Investment Amount with the consent of Parent (such consent not to be
unreasonably withheld). If an Investor becomes a Failing Investor, such Failing
Investor shall no longer be entitled to any approval or consent rights under
this Agreement.
          5.11 Withdrawing Investor. If there is a right of an Investor to
terminate this Agreement with respect to itself, or a right of Parent to
terminate the Merger Agreement, pursuant to the terms hereof or thereof, and if
such Investor desires to terminate this Agreement with respect to itself, or an
Investor desires that Parent terminate the Merger Agreement, as a result
thereof, such Investor (the “Withdrawing Investor”) shall notify Parent and the
other Investors of such desire. If Parent and the other Investors (each a
“Continuing Investor”) desire to consummate the Investment Transactions without
any involvement by the Withdrawing Investor, then Parent, the Continuing
Investors and the Withdrawing Investor shall cooperate in such reasonable
arrangements to permit Parent and the Continuing Investors to proceed with the
Investment Transactions and to terminate any liability or obligation of the
Withdrawing Investor under this Agreement (other than with respect to any breach
by the Withdrawing

18



--------------------------------------------------------------------------------



 



Investor of, as applicable, this Agreement, the Crestview Equity Commitment
Letter (solely with respect to the Crestview Investor) and its Sponsor Guarantee
prior to the date of the completion of such arrangements).
          5.12 Contribution With Respect to Sponsor Guarantees. In the event
that the Merger Agreement is terminated, Parent and each of the Investors shall
cooperate in defending any claim that Parent and the Investors are or any one of
them is liable to pay the Parent Termination Fee (or any portion thereof) and/or
any amounts pursuant to Section 6.13(d) of the Merger Agreement (such amounts,
the “6.13(d) Expenses”). Subject to Section 5.13 (including, for the avoidance
of doubt, the Investor Liability Cap), in the event that the Merger Agreement is
terminated and any of Parent, the Crestview Investor or the Macquarie Investor
has paid the Parent Termination Fee (or any portion thereof) and/or any 6.13(d)
Expenses in excess of such Party’s pro rata share thereof (based on such Party’s
Investment Percentage), each of Parent, the Crestview Investor and the Macquarie
Investor hereby covenants and agrees to contribute to the amount paid by the
other in respect of the Parent Termination Fee and/or the 6.13(d) Expenses so
that each of Parent, the Crestview Investor and the Macquarie Investor will have
paid an amount equal to such Party’s pro rata share thereof (based on such
Party’s Investment Percentage).
          5.13 Cross Indemnification.
               (a) In the event that (1) the Merger Agreement is terminated and
the Parent Termination Fee and/or the 6.13(d) Expenses are payable to the
Company thereunder and (2) the Crestview Investor’s breach of its obligations
hereunder or under the Crestview Equity Commitment Letter caused the termination
giving rise to such obligation to pay the Parent Termination Fee and/or the
6.13(d) Expenses, then the Crestview Investor shall indemnify and hold harmless
each of Parent and the Macquarie Investor from and against their respective pro
rata shares (based on such Parties’ respective Investment Percentages) of the
Parent Termination Fee and/or the 6.13(d) Expenses (the “Crestview Indemnifiable
Losses”). For purposes of this Section 5.13(a), the Crestview Investor shall not
be deemed to be in breach of its obligations hereunder or under the Crestview
Equity Commitment Letter if (A) the conditions set forth in Article VI have been
satisfied and (B) the Crestview Investor certifies in writing to Parent and the
Macquarie Investor that it is prepared and willing to contribute or cause to be
contributed its Investment Amount but the Crestview Investor has not contributed
or caused to be contributed its Investment Amount because the Macquarie Investor
or the UBS Investor has refused to contribute or cause to be contributed its
Investment Amount in breach of this Agreement. Notwithstanding anything herein
to the contrary, in no event shall the liability of the Crestview Investor under
this Section 5.13(a) exceed the sum of the pro rata shares (based on Investment
Percentages) of the Parent and the Macquarie Investor of the Parent Termination
Fee and Section 6.13(d) Expenses.
               (b) In the event that (1) the Merger Agreement is terminated and
the Parent Termination Fee and/or the 6.13(d) Expenses are payable to the
Company thereunder and (2) the Macquarie Investor’s breach of its obligations
hereunder caused the termination giving rise to such obligation to pay the
Parent Termination Fee and/or

19



--------------------------------------------------------------------------------



 



the 6.13(d) Expenses, then the Macquarie Investor shall indemnify and hold
harmless each of Parent and the Crestview Investor from and against Parent’s and
the Crestview Investor’s respective pro rata shares (based on such Parties’
respective Investment Percentages) of the Parent Termination Fee and/or the
6.13(d) Expenses (the “Macquarie Indemnifiable Losses”). For purposes of this
Section 5.13(b), the Macquarie Investor shall not be deemed to be in breach of
its obligations hereunder if (A) the conditions set forth in Article VI have
been satisfied and (B) the Macquarie Investor certifies in writing to Parent and
the Crestview Investor that it is prepared and willing to contribute or cause to
be contributed its Investment Amount but the Macquarie Investor has not
contributed or caused to be contributed its Investment Amount because the
Crestview Investor or the UBS Investor has refused to contribute or cause to be
contributed its Investment Amount in breach of this Agreement or the Crestview
Equity Commitment Letter. Notwithstanding anything herein to the contrary, in no
event shall the liability of the Macquarie Investor under this Section 5.13(b)
exceed the sum of the pro rata shares (based on Investment Percentages) of the
Parent and the Crestview Investor of the Parent Termination Fee and Section
6.13(d) Expenses.
               (c) In the event that (1) the Merger Agreement is terminated and
the Parent Termination Fee and/or the 6.13(d) Expenses are payable to the
Company thereunder and (2) the UBS Investor’s breach of its obligations
hereunder caused the termination giving rise to such obligation to pay the
Parent Termination Fee and/or the 6.13(d) Expenses, then the UBS Investor shall
indemnify and hold harmless each of Parent, the Crestview Investor and the
Macquarie Investor from and against their respective pro rata shares (based on
such Parties’ respective Investment Percentages) of the Parent Termination Fee
and/or the 6.13(d) Expenses (the “UBS Indemnifiable Losses”). For purposes of
this Section 5.13(c), the UBS Investor shall not be deemed to be in breach of
its obligations hereunder if (A) the conditions set forth in Article VI have
been satisfied and (B) the UBS Investor certifies in writing to Parent, the
Crestview Investor and the Macquarie Investor that it is prepared and willing to
contribute or cause to be contributed its Investment Amount but the UBS Investor
has not contributed or caused to be contributed its Investment Amount because
the Crestview Investor or the Macquarie Investor has refused to contribute or
cause to be contributed its Investment Amount in breach of this Agreement or the
Crestview Equity Commitment Letter. Notwithstanding anything herein to the
contrary, in no event shall the liability of the UBS Investor under this
Section 5.13(c) exceed the sum of the pro rata shares (based on Investment
Percentages) of the Parent, the Crestview Investor and the Macquarie Investor of
the Parent Termination Fee and Section 6.13(d) Expenses.
               (d) In the event that (1) the Merger Agreement is terminated and
the Parent Termination Fee and/or the 6.13(d) Expenses are payable to the
Company thereunder and (2) the termination giving rise to such obligation to pay
the Parent Termination Fee and/or the 6.13(d) Expenses was not caused by (A) the
breach of any Investor hereunder or under the Crestview Equity Commitment Letter
(solely with respect to the Crestview Investor) or (B) the failure of any lender
to provide the Debt Financing to Holdco at the Closing in breach of the Debt
Commitment Letters or, to the extent definitive agreements with respect to the
Debt Commitment Letters have been

20



--------------------------------------------------------------------------------



 



entered into, such agreements, then Parent shall indemnify and hold harmless
each Investor from and against the Parent Termination Fee and/or the 6.13(d)
Expenses.
               (e) Parent agrees that if the Transactions are not consummated
due to the failure of any lender to provide the Debt Financing to Holdco at the
Closing in breach of the Debt Commitment Letters or, to the extent definitive
agreements with respect to the Debt Commitment Letters have been entered into,
such agreements, then each of the Crestview Investor and the Macquarie Investor,
or its Affiliate, shall be entitled to bring or maintain any claim, action or
proceeding against any lender in connection with such Debt Financing, subject to
the terms and conditions of the Debt Commitment Letter, for any damages
resulting from such breach and shall be entitled to recover (on a pro rata basis
with Parent based on such Investor’s Investment Percentage) any proceeds
received by Parent as a result of any recovery, judgment or damages of any kind
against any lender.
               (f) To the extent that the amount paid by either the Crestview
Investor or the Macquarie Investor, as the case may be, pursuant to the Merger
Agreement or its Sponsor Guarantee, in respect of the 6.13(d) Expenses, exceeds
such Investor’s pro rata share (based on Investment Percentages) of $600,000,
Parent shall indemnify such Investor for the amount of such excess.
          5.14 Notice of Closing. Parent will use its reasonable best efforts to
provide each Investor with at least fifteen (15) days’ prior notice of the
Closing Date under the Merger Agreement. Any notices or correspondence received
by Parent under, in connection with, or related to the Merger Agreement shall be
promptly provided to each Investor in accordance with Section 8.4(a).
          5.15 Macquarie Investor Syndication. Prior to the Investment Closing,
the Macquarie Investor shall have the opportunity to sell or assign to third
parties up to the full amount of the Syndication Portion of the Macquarie
Investor’s aggregate Investment Amount (the “Macquarie Investor Syndication”)
and Parent agrees, at Macquarie Investor’s request, to sell any of the Macquarie
Investor’s Investment Amount sold or assigned in the Macquarie Investor
Syndication directly to such assignees; provided, that (a) no such assignment or
purchase will relieve the Macquarie Investor of its obligations hereunder;
(b) any such purchaser or assignee will not be entitled to purchase Parent
Straight Preferred and instead will only be entitled to purchase shares of
Parent Class A Common Stock (if not a Non-U.S. Person), Parent Series C
Preferred or, if a Non-U.S. Person, Class B Warrants, and (c) the Macquarie
Investor will not be permitted to so syndicate to a single transferee (or one or
more transferees with the same “ultimate parent entity” for HSR Clearance
purposes) an amount of Parent securities that would require such assignee to
obtain HSR Clearance in respect of such purchase of Parent securities, or that
would require that such transferee be named in the FCC Applications, or that
would involve such purchaser, assignee or its Affiliates acquiring more than
4.99% of the outstanding voting securities of Parent for purposes of the
Communications Act or FCC Regulations (it being understood that such assignee or
its Affiliates may acquire Class B Warrants exercisable for shares of Parent
Class B Common Stock above such 4.99% limitation). The price per share of Parent
Class A

21



--------------------------------------------------------------------------------



 



Common Stock, Class B Warrants, or Parent Series C Preferred, syndicated by the
Macquarie Investor, and the other terms and conditions of such sale, shall be
set by the Macquarie Investor in its discretion and may vary from buyer to
buyer, so long as Parent receives at the Investment Closing $4.34 per share of
Parent Class A Common Stock, or Class B Warrant Share, or share of Parent Common
Stock into which the Parent Series C Preferred is convertible (including Class B
Warrants if Parent Series C Preferred is exchanged for Class B Warrants), so
syndicated by the Macquarie Investor. Parent will use commercially reasonable
efforts to provide to the Macquarie Investor, and will cause its Subsidiaries to
use commercially reasonable efforts to provide, at Parent’s cost and expense as
provided in Section 8.2, and will use commercially reasonable efforts to cause
its Representatives to provide, all cooperation reasonably requested by the
Macquarie Investor that is customary and reasonably necessary in connection with
arrangement of the Macquarie Investor Syndication and causing the conditions in
this Agreement to be satisfied, including (1) assisting with the preparation of
offering and syndication documents and materials, including prospectuses,
private placement memoranda, information memoranda and packages, investor
presentations, and similar documents and materials, in connection with the
Macquarie Investor Syndication, and providing reasonable and customary
authorization letters to the Macquarie Investor authorizing the distribution of
information to prospective investors and containing customary information (all
such documents and materials, collectively, the “Offering Documents”), (2)
participating in a reasonable number of meetings, due diligence sessions and
drafting sessions in connection with the Macquarie Investor Syndication,
including direct contact between senior management and Representatives of Parent
and its Subsidiaries and the Macquarie Investor and potential investors in the
Macquarie Investor Syndication, (3) requesting Parent’s independent auditors to
cooperate with the Macquarie Investor’s commercially reasonable efforts to
obtain accountant’s comfort letters and consents from Parent’s independent
auditors, (4) assisting in the preparation of definitive Offering Documents,
including underwriting or securities purchase documents and other certificates
and documents as may be requested by the Macquarie Investor, including a
securities purchase agreement directly between the Macquarie Investor’s
assignees in the Macquarie Investor Syndication containing representations,
warranties, covenants, closing conditions, closing deliverables and
indemnification provisions no greater than that set forth in this Agreement with
respect to Parent and the Macquarie Investor (for the avoidance of doubt, if
Parent and the Macquarie Investor, each acting in its reasonable discretion, or
the potential Macquarie Investor assignees, are unable to agree upon the terms
of such agreement, the Macquarie Investor shall not be relieved of its
commitment under this Agreement unless (i) the proposed terms of such agreement
are as provided above and the Parent is unwilling to enter into such agreement,
(ii) the Parent has breached its obligations hereunder or (iii) the other terms
and conditions of this Agreement are not satisfied or waived as provided herein,
in any such case, such that the closing conditions set forth in Sections 6.1 and
6.3 are not met), and (5) facilitating the evaluation by potential investors in
the Macquarie Investor Syndication, including taking commercially reasonable
actions necessary to permit such potential investors to evaluate Parent’s and
its Subsidiaries’ real property and current assets, cash management and
accounting systems, policies and procedures. In connection with the foregoing,
Parent will file with the SEC all Parent Reports for the annual and quarterly
fiscal periods

22



--------------------------------------------------------------------------------



 



ending on and after December 31, 2010 as soon as practicable but in any event
not later than (A) ninety (90) days following the end of Parent’s fiscal year,
in the case of annual reports on Form 10-K and (B) forty-five (45) days
following the end of each fiscal quarter of the Parent, in the case of quarterly
reports on Form 10-Q, all of which such Parent Reports will be Compliant. Parent
hereby consents to the use of Parent Subsidiaries’ logos in connection with the
Macquarie Investor Syndication; provided, however, that such logos are used
solely in a manner that is not intended, or reasonably likely, to harm or
disparage Parent or any Parent Subsidiary or the reputation or goodwill of
Parent or any Parent Subsidiary. In addition, promptly following the date
hereof, Parent shall engage Macquarie Capital (USA) Inc. (“Macquarie Capital”),
for no consideration or payment of any kind (exclusive of any payment that might
be made pursuant to the indemnification provisions thereof), to act as exclusive
placement agent in respect of the Parent Class A Common Stock, Class B Warrants
and Parent Series C Preferred to be placed out of the Syndication Portion. Such
engagement shall be on customary terms for such transactions at such time,
including, as applicable, representations, warranties, covenants, conditions and
indemnities; provided, that no consideration or payment of any kind (exclusive
of any payment that might be made pursuant to the indemnification provisions
thereof) shall be paid in connection therewith.
          5.16 UBS Investor Syndication. Prior to the Investment Closing, the
UBS Investor shall have the opportunity to sell or assign to third parties up to
the full amount of the UBS Investor’s Investment Amount (the “UBS Investor
Syndication”) and Parent agrees to sell any of the UBS Investor’s Investment
Amount sold or assigned in the UBS Investor Syndication directly to such
assignees; provided, that (a) no such assignment or purchase will relieve the
UBS Investor of its obligations hereunder; (b) any such purchaser or assignee
will only be entitled to purchase shares of Parent Class A Common Stock (if not
a Non-U.S. Person) or, if a Non-U.S. Person, Class B Warrants, and (c) the UBS
Investor will not be permitted to so syndicate to a single transferee (or one or
more transferees with the same “ultimate parent entity” for HSR Clearance
purposes) an amount of Parent securities that would require such assignee to
obtain HSR Clearance in respect of such purchase of Parent securities, or that
would require that such transferee be named in the FCC Applications, or that
would involve such purchaser, assignee or its Affiliates acquiring more than
4.99% of the outstanding voting securities of Parent for purposes of the
Communications Act or FCC Regulations (it being understood that such assignee or
its Affiliates may acquire Class B Warrants exercisable for shares of Parent
Class B Common Stock above such 4.99% limitation). The price per share of Parent
Class A Common Stock or Class B Warrants syndicated by the UBS Investor, and the
other terms and conditions of such sale, shall be set by the UBS Investor in its
discretion and may vary from buyer to buyer, so long as Parent receives at the
Investment Closing $4.34 per share of Parent Class A Common Stock or Class B
Warrant Share so syndicated by the UBS Investor. Parent will use commercially
reasonable efforts to provide to the UBS Investor, and will cause its
Subsidiaries to use commercially reasonable efforts to provide, at Parent’s cost
and expense as provided in Section 8.2, and will use commercially reasonable
efforts to cause its Representatives to provide, all cooperation reasonably
requested by the UBS Investor that is customary and reasonably necessary in
connection with arrangement of the UBS Investor Syndication and causing

23



--------------------------------------------------------------------------------



 



the conditions in this Agreement to be satisfied, including (1) assisting with
the preparation of offering and syndication documents and materials, including
prospectuses, private placement memoranda, information memoranda and packages,
investor presentations, and similar documents and materials, in connection with
the UBS Investor Syndication, and providing reasonable and customary
authorization letters to the UBS Investor authorizing the distribution of
information to prospective investors and containing customary information (all
such documents and materials, collectively, the “UBS Offering Documents”),
(2) participating in a reasonable number of meetings, due diligence sessions and
drafting sessions in connection with the UBS Investor Syndication, including
direct contact between senior management and Representatives of Parent and its
Subsidiaries and the UBS Investor and potential investors in the UBS Investor
Syndication, (3) requesting Parent’s independent auditors to cooperate with the
UBS Investor’s commercially reasonable efforts to obtain accountant’s comfort
letters, (4) assisting in the preparation of definitive UBS Offering Documents,
including underwriting or securities purchase documents and other certificates
and documents as may be requested by the UBS Investor, including a securities
purchase agreement directly between the UBS Investor’s assignees in the UBS
Investor Syndication containing representations, warranties, covenants, closing
conditions, closing deliverables and indemnification provisions no greater than
that set forth in this Agreement with respect to Parent and the UBS Investor
(for the avoidance of doubt, if Parent and the UBS Investor, each acting in its
reasonable discretion, or the potential UBS Investor assignees, are unable to
agree upon the terms of such agreement, the UBS Investor shall not be relieved
of its commitment under this Agreement unless (i) the proposed terms of such
agreement are as provided above and the Parent is unwilling to enter into such
agreement, (ii) the Parent has breached its obligations hereunder or (iii) the
other terms and conditions of this Agreement are not satisfied or waived as
provided herein, in any such case, such that the closing conditions set forth in
Sections 6.1 and 6.3 are not met), and (5) facilitating the evaluation by
potential investors in the UBS Investor Syndication, including taking
commercially reasonable actions necessary to permit such potential investors to
evaluate Parent’s and its Subsidiaries’ real property and current assets, cash
management and accounting systems, policies and procedures. In connection with
the foregoing, Parent will file with the SEC all Parent Reports for the annual
and quarterly fiscal periods ending on and after December 31, 2010 as soon as
practicable but in any event not later than (A) ninety (90) days following the
end of Parent’s fiscal year, in the case of annual reports on Form 10-K and
(B) forty-five (45) days following the end of each fiscal quarter of the Parent,
in the case of quarterly reports on Form 10-Q, all of which such Parent Reports
will be Compliant. Parent hereby consents to the use of Parent Subsidiaries’
logos in connection with the UBS Investor Syndication; provided, however, that
such logos are used solely in a manner that is not intended, or reasonably
likely, to harm or disparage Parent or any Parent Subsidiary or the reputation
or goodwill of Parent or any Parent Subsidiary. In addition, Parent hereby
engages the UBS Investor, for no additional consideration or payment of any kind
(exclusive of any payment that might be made pursuant to the indemnification
provisions thereof), to act as exclusive placement agent in respect of the
Parent Class A Common Stock and Class B Warrants to be placed in the UBS
Investor Syndication.

24



--------------------------------------------------------------------------------



 



          5.17 Termination Fee. Parent affirms and agrees that any Termination
Fee under the Merger Agreement and any amounts payable pursuant to
Section 8.2(c) of the Merger Agreement received by Parent, will, in accordance
with the terms of the “Bank and Bridge Facilities Fee Letter” dated the Cadet
Signing Date, first be shared ratably among Parent, the Crestview Investor, the
Macquarie Investor and the lenders under the Debt Commitment Letters to
reimburse their respective reasonable and documented expenses in connection with
the transactions contemplated by this Agreement and the Merger Agreement and,
after payment of such expenses, will be shared pro rata among Parent, the
Crestview Investor and the Macquarie Investor based on each such Party’s
respective Investment Percentage (but adjusted taking into account the foregoing
expense reimbursement of the Parties so that, in total, each such Party receives
its pro rata share based upon its respective Investment Percentage of total
amounts received by such Parties hereunder) (and Parent will direct the Company
to pay to each such Investor directly such Investor’s pro rata portion of the
Termination Fee and any amounts payable pursuant to Section 8.2(c) of the Merger
Agreement to be received by such Investor in accordance with the foregoing),
except that any Failing Investor or Withdrawn Investor shall not share in any
portion of the Termination Fee or any amounts payable pursuant to Section 8.2(c)
of the Merger Agreement, and any such Failing Investor’s or Withdrawn Investor’s
share shall be apportioned between Parent, on the one hand, and the Crestview
Investor (if the Macquarie Investor is the Failing Investor or Withdrawn
Investor) or the Macquarie Investor (if the Crestview Investor is the Failing
Investor or Withdrawn Investor), as the case may be, on the other, as provided
in this sentence.
ARTICLE VI
INVESTMENT CLOSING CONDITIONS
          6.1 Conditions of Each Party to Investment Closing. The obligations of
each Party to effect the Investment Closing will be subject to the satisfaction,
or waiver by such Party, at or prior to the Investment Closing of the following
conditions:
               (a) Investment HSR Clearance. Investment HSR Clearance shall have
been obtained.
               (b) FCC. The Initial Order shall have been obtained.
               (c) No Injunctions or Restraints; Illegality. No Injunction
preventing the consummation of the Investment Transactions shall be in effect.
No statute, rule, regulation, order, Injunction or decree shall have been
enacted, entered, promulgated or enforced by any Governmental Entity that
prohibits or makes illegal consummation of the Investment Transactions.
               (d) Merger Transaction. All Merger Closing Conditions shall have
been satisfied or waived (subject to Section 5.10), and the Closing shall occur
concurrently with the Investment Closing. For the avoidance of doubt, a
determination of the satisfaction of, or waiver by, any Party of the Merger
Closing Conditions in

25



--------------------------------------------------------------------------------



 



accordance with this Section 6.1(d) shall not be deemed to constitute a
determination of the satisfaction or waiver of such conditions by any other
Party.
          6.2 Conditions of Parent to Investment Closing. The obligation of
Parent to effect the Investment Closing with respect to each Investor is also
subject to the satisfaction, or waiver by Parent, at or prior to the Investment
Closing, of the following conditions:
               (a) Representations. The representations and warranties of such
Investor set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Investment Closing Date as though made on and as of
the Investment Closing Date (except that representations and warranties that by
their terms speak specifically as of the date of this Agreement or another date
will be true and correct as of such date); provided, that this condition shall
be deemed satisfied unless all inaccuracies in such representations and
warranties in the aggregate would have a material adverse effect on the ability
of such Investor to consummate the Investment Transactions at the Investment
Closing Date (ignoring solely for purposes of this proviso any reference to
materiality qualifiers contained in such representations and warranties), and
Parent shall have received a certificate signed on behalf of such Investor by an
authorized signatory of such Investor to the foregoing effect.
               (b) Performance of Obligations of such Investor. Such Investor
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Investment Closing Date,
and Parent shall have received a certificate signed on behalf of such Investor
by an authorized signatory of such Investor to such effect.
               (c) Investor Closing Deliverables. Such Investor shall have
delivered, or caused to be delivered, to Parent the items set forth in
Section 2.5 applicable to it.
          6.3 Conditions of Each Investor to the Investment Closing. The
obligation of each Investor to effect the Investment Closing is also subject to
the satisfaction or waiver by such Investor at or prior to the Investment
Closing of the following conditions:
               (a) Representations. The representations and warranties of Parent
set forth in Section 3.1 (other than the representations and warranties set
forth in Section 3.1(c)) shall be true and correct in all material respects as
of the date of this Agreement and as of the Investment Closing Date as though
made on and as of the Investment Closing Date (except that representations and
warranties that by their terms speak specifically as of the date of this
Agreement or another date will be true and correct in all material respects as
of such date), and each Investor shall have received a certificate signed on
behalf of Parent by the Chief Executive Officer or the Chief Financial Officer
of Parent to the foregoing effect. For the avoidance of doubt, it shall not be a
condition to the Investors’ obligations under this Agreement that the
representations and warranties of Parent made in Section 3.1(c) be true and
correct, either as of the date of this Agreement

26



--------------------------------------------------------------------------------



 



or as of the Investment Closing Date, and the Investors’ sole remedy in respect
thereof shall be as provided in Section 8.1.
               (b) Performance of Obligations of Parent. Parent shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Investment Closing Date, and each
Investor shall have received a certificate signed on behalf of Parent by the
Chief Executive Officer or the Chief Financial Officer of Parent to such effect.
               (c) Parent Closing Deliverables. Parent shall have delivered, or
caused to be delivered, to each Investor the items set forth in Section 2.4.
               (d) Financing. Parent or Holdco shall have received
(simultaneously with the Investment Closing) the proceeds of (1) the Debt
Financing and (2) the other Investors’ Investment Amounts; provided, that if the
only condition to funding the Debt Financing and/or the other Investors’
Investment Amounts that is not satisfied at the Investment Closing is the
contribution of the Investment Amount to Parent by such Investor, then the
conditions described in clauses (1) and (2) in this Section 6.3(d) shall be
deemed satisfied or waived.
ARTICLE VII
TERMINATION
          7.1 Termination. This Agreement may be terminated prior to the
Investment Closing with respect to the applicable Parties as follows:
               (a) by mutual written agreement of Parent and one (1) or more
Investors, which termination shall be effective as between or among Parent and
such Investor(s);
               (b) by any Party with respect to itself, upon written notice to
the other Parties, if the Investment Closing shall not have occurred on or prior
to the End Date (as the End Date may be extended in accordance with
Section 8.1(b)(i) of the Merger Agreement and Section 5.10 of this Agreement),
which termination shall be effective with respect to such Party;
               (c) by any Party with respect to itself, upon written notice to
the other Parties, if any Governmental Entity of competent jurisdiction will
have enacted or issued any final and non-appealable Law or order or taken any
other final and non-appealable action enjoining or otherwise prohibiting
consummation of the Investment Transactions, which termination shall be
effective with respect to such Party; provided that the Party seeking to
terminate this Agreement pursuant to this Section 7.1(c) has complied with its
obligations under Section 4.3;
               (d) by any Party, upon written notice to the other Parties, if
the Merger Agreement shall have been terminated, which termination shall be
effective as among all Parties;

27



--------------------------------------------------------------------------------



 



               (e) by any Investor with respect to itself, upon a breach of any
covenant or agreement on the part of Parent, or any failure of any
representation or warranty of Parent to be true and accurate, in any case such
that a condition set forth in Section 6.3(a) or (b) would not be satisfied and
such breach or failure is incapable of being cured, or if capable of being
cured, will not have been cured within thirty (30) days following receipt by
Parent of written notice of such breach or failure (or, if earlier, the End
Date), which termination shall be effective as between such Investor and Parent;
or
               (f) by Parent, with respect to any Investor, upon a breach of any
covenant or agreement on the part of such Investor, or any failure of any
representation or warranty of such Investor to be true and accurate, in any case
such that a condition set forth in Section 6.2(a) or (b) would not be satisfied
and such breach or failure is incapable of being cured, or if capable of being
cured, will not have been cured within thirty (30) days following receipt by
such Investor of written notice of such breach or failure (or, if earlier, the
End Date), which termination shall be effective as between Parent and such
Investor; provided, however, that the right to terminate this Agreement under
this Section 7.1(f) will not be available to Parent if it is then in breach of
any representation or warranty or covenant that would result in the closing
condition set forth in Section 6.3(a) or Section 6.3(b) not being satisfied.
          7.2 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 7.1, this Agreement (other than Section 5.12,
5.13, 5.17, this Section 7.2 and Article VIII, which shall remain in full force
and effect) shall forthwith become wholly void and of no further force and
effect with respect to Parent and the applicable Investor(s); provided, that
nothing herein shall relieve any Party from liability for intentional breach of
this Agreement.
ARTICLE VIII
MISCELLANEOUS
          8.1 Survival of Representations, Warranties and Covenants;
Indemnification.
          (a) None of the representations, warranties and covenants set forth in
this Agreement or in any instrument delivered pursuant to this Agreement will
survive the Investment Closing Date, except for those covenants and agreements
contained in this Agreement that by their terms apply or are to be performed in
whole or in part after the Investment Closing Date. Notwithstanding the
foregoing, the representations and warranties of Parent set forth in
Section 3.1(c) shall survive the Investment Closing until the date that is nine
(9) months after the Investment Closing and, notwithstanding any provision of
Law or this Agreement to the contrary, the Investors’ sole recourse in respect
of such representations and warranties shall be the right, but only if the
Investment Closing first occurs, to indemnification pursuant to Section 8.1(b).
          (b) Parent hereby covenants and agrees to indemnify each Investor and
any Investor Party from, and hold each of them harmless against, any and all

28



--------------------------------------------------------------------------------



 



losses, claims, liabilities, damages and expenses of any kind or nature
whatsoever (collectively, “Losses”), that may be incurred by any of them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to any inaccuracy in or breach of Section 3.1(c). If any
Investor shall deliver a notice of a claim for indemnification under this
Section 8.1(b) prior to the date which is nine (9) months after the Investment
Closing, then the obligation to indemnify in respect of such inaccuracy or
breach shall survive as to such claim, until such claim has been finally
resolved.
          8.2 Expenses. Subject to Section 5.17, each of the Parties shall bear
and pay all other costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement, except
that the fees required for the filing of the Notification and Report Form
pursuant to the HSR Act by any Investor shall be borne one-half (1/2) by Parent
and one-half (1/2) by such Investor. Notwithstanding the foregoing but without
limiting Section 5.17, contemporaneously with the Investment Closing, Parent
shall reimburse each Investor for all reasonable out-of-pocket fees and
expenses, including reasonable fees and expenses of such Investor’s counsel and
advisors, incurred by such Investor in connection with the Investment
Transactions.
          8.3 Post-Closing Third-Party Claims. If the Investment Closing occurs,
Parent will indemnify, defend and hold the Investors and the Investor Parties
harmless from all Losses arising out of or related to claims, litigation,
proceedings or investigations (“Claims”) (including derivative proceedings and
third party Claims) arising out of or related to this Agreement or the Merger
Agreement or the transactions contemplated hereby or thereby (including the
Merger, the Debt Financing, or the transactions contemplated by this Agreement),
excluding any Losses resulting from the gross negligence or willful misconduct
of an indemnified party.
          8.4 Notices. All notices and other communications in connection with
this Agreement will be in writing and will be deemed given if delivered
personally, sent via facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the Parties at the following addresses (or at such other
address for a Party as will be specified by like notice):
               (a) If to any Investor, to such address as is set forth on Annex
B opposite such Investor’s name.
               (b) If to Parent:
Cumulus Media Inc.
3280 Peachtree Road, N.W.
Suite 2300
Atlanta, Georgia 30305
Attention: Richard S. Denning
Fax: (404) 949-0740

29



--------------------------------------------------------------------------------



 



with a copy to (which copy alone shall not constitute notice):
Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-3053
Attention: John E. Zamer

David Phillips

Fax: (404) 581-8330
          8.5 Counterparts. This Agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that each Party need not
sign the same counterpart.
          8.6 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement, including the Merger Agreement),
together with the Crestview Equity Commitment Letter (solely with respect to the
Crestview Investor) and the Sponsor Guarantees, each dated as of the Cadet
Signing Date, and the separate fee letter, in the form provided to the other
Investors, between the UBS Investor and Parent of even date herewith (solely
with respect to the UBS Investor), (a) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter of this Agreement, and (b) are
not intended to confer on any Person other than the Parties and their respective
successors and permitted assigns any rights or remedies hereunder. Each Party
affirms to the other Parties that, except for this Agreement and the further
agreements and instruments referred to in this Agreement, except for that
certain letter agreement, dated as of the Cadet Signing Date, in the form
attached hereto as Exhibit J, and the separate fee letter between the UBS
Investor and Parent of even date herewith, there are no other agreements between
or among any of the other Parties relating to the subject matter hereof.
          8.7 Governing Law. This Agreement will be governed and construed in
accordance with the internal Laws of the State of Delaware applicable to
Contracts made and wholly performed within such state, without regard to any
applicable conflict of laws principles.
          8.8 Jurisdiction.
               (a) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery is unavailable, the Federal courts of the United States of America
sitting in the State of Delaware), and any appellate court from any thereof, in
any action or proceeding, whether in contract or in tort or otherwise, arising
out of or relating to this Agreement or in respect of any oral

30



--------------------------------------------------------------------------------



 



representations made or alleged to be made in connection herewith, or for
recognition or enforcement of any judgment relating thereto, and each of the
Parties hereby irrevocably and unconditionally (1) agrees not to commence any
such action or proceeding except in the Delaware Court of Chancery (and if
jurisdiction in the Delaware Court of Chancery is unavailable, the Federal court
of the United States of America sitting in the State of Delaware), (2) agrees
that any claim in respect of any such action or proceeding may be heard and
determined in the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery is unavailable, the Federal courts of the United
States of America sitting in the State of Delaware), and any appellate court
from any thereof, (3) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in the Delaware Court of
Chancery (and if jurisdiction in the Delaware Court of Chancery is unavailable,
the Federal courts of the United States of America sitting in the State of
Delaware), and (4) waives, to the fullest extent it may legally and effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding in the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery is unavailable, the Federal courts of the United
States of America sitting in the State of Delaware). Notwithstanding the
foregoing, each of the Parties agrees that it will not bring or support any
action, cause of action, claim, cross-claim or third-party claim of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, against the Financing Sources in any way relating to this Agreement,
including but not limited to any dispute arising out of or relating in any way
to the Debt Commitment Letter or the performance thereof, in any forum other
than the Supreme Court of the State of New York, Borough of Manhattan, or, if
under applicable law exclusive jurisdiction is vested in the Federal courts of
the State of New York (and appellate courts thereof). Each of the Parties agrees
that a final judgment in any such action or proceeding will be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.
               (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY ACTION OR
PROCEEDING, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR IN RESPECT OF ANY ORAL REPRESENTATIONS MADE OR
ALLEGED TO BE MADE IN CONNECTION HEREWITH, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT RELATING THERETO, IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THE CRESTVIEW EQUITY COMMITMENT LETTER OR THE PERFORMANCE THEREOF. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (1) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (2) IT
UNDERSTANDS AND HAS CONSIDERED THE

31



--------------------------------------------------------------------------------



 



IMPLICATIONS OF SUCH WAIVERS, (3) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (4) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.8.
          8.9 Publicity. None of the Parties will, and none of the Parties will
permit any of its Subsidiaries to, issue or cause the publication of any press
release or similar public announcement with respect to, or otherwise make any
public statement concerning, the Investment Transactions without the prior
consent (which consent will not be unreasonably withheld) of the other Parties;
provided, however, that any Party may, without the prior consent of the other
Parties (but after prior consultation with the other Parties to the extent
practicable under the circumstances) issue or cause the publication of any press
release or other public announcement to the extent required by Law or by the
rules and regulations of the Nasdaq Stock Market.
          8.10 Assignment. Except as provided in Section 5.15 and Section 5.16,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the Parties (whether by operation of law or
otherwise) without the prior written consent of the other Parties and any
attempt to do so will be null and void; provided that any Investor may assign
its rights and obligations under this Agreement to any Affiliate (including any
Affiliate of such Investor’s ultimate parent entity or general partner of such
Investor), but in each case only if the transferee agrees in writing for the
benefit of Parent to be bound by the terms of this Agreement (any such
transferee shall be included in the term “Investor”); provided, further, that no
such assignment shall relieve such Investor of its obligations hereunder.
Without limiting the foregoing, from and after the Investment Closing, none of
the rights of any Investor hereunder shall be assigned to, or enforceable by,
and none of the obligations of any Investor hereunder shall be applicable to,
any Person to whom an Investor may Transfer Securities (including any shares of
Common Stock issued upon exercise of the Warrants). Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties hereto and their respective permitted successors and
assigns.
          8.11 Remedies.
               (a) The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement to which the right of
specific performance is applicable were not performed in accordance with their
specific terms or were otherwise breached and that in any such case any breach
of this Agreement could not be adequately compensated by monetary damages alone.
Each Party accordingly agrees, to the extent specific performance is available
to any of the other Parties under this Section 8.11, not to raise any objections
to the availability of the equitable remedy of specific performance to prevent
or restrain breaches or threatened breaches of, or to enforce compliance with,
the covenants and obligations of such Party under this Agreement all in
accordance with the terms of this Section 8.11. Any Party seeking an Injunction
or Injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to post a bond
or undertaking in connection with such order or Injunction sought in accordance

32



--------------------------------------------------------------------------------



 



with the terms of this Section 8.11. Notwithstanding anything herein to the
contrary, the Parties further agree that, except as set forth in this
Section 8.11, Parent shall not be entitled to an Injunction or Injunctions to
prevent breaches of this Agreement against any Investor or otherwise obtain any
equitable relief or remedy against any Investor.
               (b) Prior to any valid termination of this Agreement pursuant to
Article VII, in accordance with and subject to this Section 8.11:
                    (1) each Investor shall be entitled to seek and obtain an
Injunction or Injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement; and
                    (2) Parent shall be entitled to seek and obtain an
Injunction or Injunctions to prevent breaches of this Agreement by any Investor
and to enforce specifically the terms and provisions of this Agreement;
provided, however, that no such Injunction or Injunctions or specific
performance will be available to prevent breaches of this Agreement or enforce
specifically any term and provision hereof unless and until (A) the conditions
set forth in Article VI, including the Merger Closing Conditions, have been and
continue to be satisfied, (B) the Debt Financing has been funded or is available
for funding subject only to a drawdown notice by Parent or Holdco and (C) Parent
has irrevocably confirmed in a written notice delivered to each Investor that,
if the Equity Financing and Debt Financing are funded, the conditions set forth
in Sections 6.1 and 6.2 are satisfied or waived (which waiver may be conditioned
on the Investment Closing).
               (c) Notwithstanding anything herein to the contrary but subject
in all cases to each such Investor’s rights to indemnification and contribution
under Sections 5.12 and 5.13, the Parties (1) agree that the maximum aggregate
liability of each of the Crestview Investor and the Macquarie Investor, and
their respective Affiliates and Representatives, for monetary damages under or
relating to this Agreement, or any of the Transactions, to any Person shall be
limited to an amount equal to the product of (A) such Investor’s Investment
Percentage multiplied by (B) the sum of (i) the Parent Termination Fee, if the
Merger Agreement is terminated and the Parent Termination Fee is paid to the
Company and (ii) if the Merger Agreement is terminated and the 6.13(d) Expenses
are paid to the Company, the lesser of the actual amount of such 6.13(d)
Expenses so paid and $600,000 (the “Investor Liability Cap”) and (2) prior to
any valid termination of this Agreement pursuant to Article VII, or if, in
connection with any such valid termination, no Parent Termination Fee or 6.13(d)
Expense is payable, then the sole and exclusive remedy and recourse of any Party
against any Investor and any Investor Party of either such Investor, for
damages, equitable relief or otherwise under or related to this Agreement shall
be the equitable relief as provided in Section 8.11(b)(2) and no other claim in
law or equity of any kind may be made against such Investor. Notwithstanding the
preceding sentence, the Investor Liability Cap shall not apply to the Crestview
Investor under the circumstances described in Section 5.13(a) and shall not
apply to the Macquarie Investor under the circumstances described in
Section 5.13(b), and the Crestview Investor or the Macquarie Investor, as the
case may be, shall be liable for the Crestview Indemnifiable Losses or the
Macquarie Indemnifiable Losses, as the case may

33



--------------------------------------------------------------------------------



 



be, in accordance with Section 5.13(a) or Section 5.13(b), as applicable, under
the circumstances and subject to the limitations described therein.
Notwithstanding anything to the contrary herein, the sole and exclusive remedy
and recourse of any Party against the UBS Investor or any Investor Party of the
UBS Investor for liability, damages, equitable relief or otherwise under or
related to this Agreement shall be the equitable relief as provided in
Section 8.11(b)(2) or the UBS Indemnifiable Losses in accordance with
Section 5.13(c) under the circumstances and subject to the limitations described
therein and no other claim in law or equity of any kind may be made against the
UBS Investor or its Investor Parties.
               (d) Parent acknowledges and agrees that it has no right of
recovery against, and no personal liability shall attach to, in each case with
respect to damages of Parent and its Affiliates, any Investor or any of the
Investor Parties, whether by or through attempted piercing of the corporate,
limited partnership or limited liability company veil, by or through a claim by
or on behalf of the Parent against any Investor Party, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Law, or otherwise, except for its rights to recover
from such Investor (but not any other Investor Party) subject to the Investor
Liability Cap (in the case of the Crestview Investor or the Macquarie Investor)
and the last sentence of Section 8.11(c) above (in the case of the UBS Investor)
and the other limitations described herein. Recourse against any Investor shall
be the sole and exclusive remedy of Parent and its Affiliates against the
Investor Parties in respect of any liabilities arising under, or in connection
with, this Agreement or the Investment Transactions. Notwithstanding the
foregoing, Parent shall be an intended third-party beneficiary of, with the
right to enforce, the Crestview Equity Commitment Letter in accordance with the
terms and conditions thereof.
          8.12 Amendment. This Agreement may be amended by the Parties hereto at
any time prior to the Investment Closing Date; provided, however, that no
amendment may be made that by Law requires further approval by Parent
stockholders unless such further approval is first obtained. This Agreement may
not be amended except by an instrument in writing signed by the Parties.
          8.13 Waivers. The conditions to each Party’s obligation to consummate
the Investment Closing are for the sole benefit of such Party and may be waived
by such Party in whole or in part to the extent permitted by applicable Law. No
waiver of any Party to this Agreement shall be effective unless it is in a
writing signed by a duly authorized officer of the waiving Party that makes
express reference to the provision or provisions subject to such waiver.
          8.14 No Duty to Other Investors. Each Investor acknowledges that it
has not relied on any other Investor, and that no other Investor (or any
Affiliate or representative thereof) has acted as a financial advisor or
fiduciary of such Investor (or in any similar capacity) and has no duty to such
Investor with respect to this Agreement and the Investment Transactions. Each
Investor confirms to each other Investor that each Investor has conducted its
own due diligence in connection with its investment in the Issued Securities and
the Investment Transactions and the other Investors may therefore

34



--------------------------------------------------------------------------------



 



have information different from, or additional to, the information possessed by
such Investor. In addition, although certain of the other Investors may have
shared information received by them (including information contained in third
party reports prepared for such other Investors) with such Investor, no
representation or warranty is being made with respect to such information by any
such Investor or any such third party. Nothing in this Section 8.14 is meant to
limit any duty, obligation or liability Parent may have to any Investor under
this Agreement or otherwise.
          8.15 Severability. If any provision of this Agreement or the
application thereof to any Person (including the officers and directors of the
Investors and Parent) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
Investment Transactions is not affected in any manner materially adverse to any
Party provided, that this Agreement shall not be enforced without giving effect
to the limitations of any amounts payable by any Investor hereunder to, as
applicable, the Investor Liability Cap or, under the circumstances and subject
to the limitations described in Section 5.13(a) or Section 5.13(b), as
applicable, the Crestview Indemnifiable Losses or the Macquarie Indemnifiable
Losses, as the case may be. Upon such determination, the Parties shall negotiate
in good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the Parties.
          8.16 Interpretation. Unless the express context otherwise requires:
               (a) the words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement;
               (b) terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa;
               (c) the terms “Dollars” and “$” mean U.S. dollars;
               (d) references herein to a specific Section, Subsection, Recital,
Schedule or Exhibit shall refer, respectively, to Sections, Subsections,
Recitals, Schedules or Exhibits of this Agreement;
               (e) wherever the word “include,” “includes” or “including” is
used in this Agreement, it shall be deemed to be followed by the words “without
limitation”;
               (f) references herein to any gender shall include each other
gender;

35



--------------------------------------------------------------------------------



 



               (g) references herein to any Person shall include such Person’s
heirs, executors, personal representatives, administrators, successors and
assigns; provided, however, that nothing contained in this Section 8.16 is
intended to authorize any assignment or transfer not otherwise permitted by this
Agreement;
               (h) references herein to a Person in a particular capacity or
capacities shall exclude such Person in any other capacity;
               (i) with respect to the determination of any period of time,
(1) the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding” and (2) time is of the essence;
               (j) the word “or” shall be disjunctive but not exclusive;
               (k) references herein to any Law shall be deemed to refer to such
Law as amended, modified, codified, reenacted, supplemented or superseded in
whole or in part and in effect from time to time, and also to all rules and
regulations promulgated thereunder;
               (l) the headings contained in this Agreement are intended solely
for convenience and shall not affect the rights of the Parties; and
               (m) if the last day for the giving of any notice or the
performance of any act required or permitted under this Agreement is a day that
is not a Business Day, then the time for the giving of such notice or the
performance of such action shall be extended to the next succeeding Business
Day.
          8.17 Rules of Construction. The Parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.
[Signatures appear on following page.]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

            CUMULUS MEDIA INC.
      By:   /s/        Name:           Title:           CRESTVIEW RADIO
INVESTORS, LLC
      By:   Crestview Partners II, L.P.,
its managing member             By:   Crestview Partners II GP, L.P.,
its general partner            By:   Crestview, L.L.C., its general partner     
        By:   /s/         Name:           Title:           MIHI LLC:
      By:   /s/        Name:           Title:                 By:   /s/        
Name:           Title:        

[Signatures Page to Investment Agreement]

 



--------------------------------------------------------------------------------



 



            UBS SECURITIES LLC
      By:   /s/        Name:           Title:                 By:   /s/        
Name:           Title:        

[Signatures Page to Investment Agreement]

         

 



--------------------------------------------------------------------------------



 



                                   

ANNEX A
Crestview Funds
Crestview Offshore Holdings II (892 Cayman), L.P.
Crestview Offshore Holdings II (Cayman), L.P.
Crestview Offshore Holdings II (FF Cayman), L.P.
Crestview Partners II (FF), L.P.
Crestview Partners II (PF), L.P.
Crestview Partners II (TE), L.P.
Crestview Partners II, L.P.

Annex A-1



--------------------------------------------------------------------------------



 



ANNEX B

          Investor   Investment Amount
CRESTVIEW RADIO INVESTORS LLC
  $ 250,000,000  
 
       
Address for Notices:
       
 
       
Crestview Radio Investors LLC
       
c/o Crestview Partners II, L.P.
       
667 Madison Avenue, 10th Floor
       
New York, NY 10065
       
Attention: Jeffrey Marcus
       
Tom Murphy
       
Brian Cassidy
       
 
       
Fax: (212) 906-0793
       
 
       
with a copy to (which copy alone shall not constitute notice):
       
Paul, Weiss, Rifkind, Wharton & Garrison LLP
       
1285 Avenue of the Americas
       
New York, NY 10019-6064
       
Attention: Kenneth M. Schneider
       
Neil Goldman
       
Fax: (212) 757-3990
       
 
       
MIHI LLC
  $ 125,000,000  
 
       
Address for Notices:
       
 
       
MIHI LLC
       
125 West 55th St
       
New York NY 10019
       
Attention: Capital Advisors Legal Counsel
       
 
       
Fax: (212) 231 1718
       
 
       
with a copy to (which copy alone shall not constitute notice):
       
Gibson, Dunn & Crutcher LLP
       
2029 Century Park East
       
Los Angeles, CA 90067-3026
       
Attention: Jonathan K. Layne and Ruth Fisher
       
Fax: (310) 551-8741
       
 
       
UBS SECURITIES LLC
  $ 125,000,000  
 
       
Address for Notices:
       

Annex B-1



--------------------------------------------------------------------------------



 



          Investor   Investment Amount
UBS Securities LLC
       
299 Park Avenue
       
New York, New York 10171
       
 
       
Fax:
       
 
       
with a copy to (which copy alone shall not constitute notice):
       
Paul, Hastings, Janofsky and Walker LLP
       
Park Avenue Tower
       
75 E. 55th Street, First Floor
       
New York, NY 10022
       
Attention: Scott Saks
       
Fax: (212) 230-7760
       

Annex B-2